tcmemo_2013_124 united_states tax_court kenneth a carter robert j kurek john mcfawn paul l miles adolph f rivas curlee thomas and q c williams jr commissioner of internal revenue and a finkl sons co petitioners v respondents docket no 2909-10r filed date finkl intended to terminate its defined_benefit_plan and added amendment to effect that intention providing inter alia for distributions as part of the termination process however finkl later decided termination of the plan was not feasible and added amendment to delete amendment thereby continuing the plan finkl notified the pbgc of amendment and the pbgc withdrew finkl’s planned termination finkl also filed a request for determination by the commissioner that the plan as amended continued to meet all of the qualification requirements of sec_401 the commissioner issued a favorable determination_letter ps sued finkl in district_court asserting that amendment violated the anticutback provisions of erisa the i r c and the plan’s contractual anticutback clause ps as interested parties also filed a petition with this court to review the commissioner’s favorable determination asserting that amendment violated the anticutback rule_of the i r c and the plan’s contractual anticutback clause the district_court held and the court_of_appeals affirmed that amendment did not constitute an impermissible cutback and that ps were not entitled to the benefits they claimed the period within which ps could file a petition for writ of certiorari with the u s supreme court expired held the issue of whether amendment constitutes an impermissible cutback is precluded in the instant case under the doctrine_of collateral_estoppel because that issue was previously decided by a final judgment of the court_of_appeals arthur g jaros jr for petitioners james p mcelligott jr craig d bell and bradley a ridlehoover for respondent a finkl sons co matthew m johnson for respondent commissioner of internal revenue memorandum opinion armen special_trial_judge in this declaratory_judgment action under sec_7476 petitioners challenge the commissioner’s date letter determining that the pension_plan of a finkl sons co for eligible office employees plan continued to qualify for favorable tax treatment under internal_revenue_code i r c sec_401 petitioners make the rare request that we enter a declaratory_judgment that because of a plan amendment the plan no longer qualifies for favorable tax treatment despite the commissioner of internal revenue’s commissioner determination to the contrary see rule c d at the parties’ request and by order dated date the court agreed to bifurcate the issues for decision thus the first issue for decision which is procedural in nature involves issue preclusion under the doctrine_of collateral_estoppel the second issue which is substantive in nature involves the qualified status of the plan because we hold that the doctrine_of collateral_estoppel precludes our consideration of the anticutback issue raised by petitioners in their petition with this court we sustain the commissioner’s favorable determination regarding the continuing qualification of the plan unless otherwise indicated all section references are to the internal_revenue_code_of_1986 codified in u s c and sometimes referred to herein as i r c as amended and all rule references are to the tax_court rules_of_practice and procedure background all of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts the stipulated administrative record and the accompanying exhibits a finkl sons co finkl is a delaware corporation which had its principal_place_of_business in chicago illinois at the time the petition was filed finkl decides to terminate the plan for many years finkl has been the employer sponsor and administrator of the plan the plan is a defined_benefit_plan as described under the employee_retirement_income_security_act_of_1974 erisa pub_l_no 88_stat_829 as amended the plan includes a 30-and-out early_retirement_benefit whereby participants who complete more than years of employment with finkl such as petitioners are eligible to begin receiving a pension annuity on the date they retire from the company regardless of whether they have reached the plan’s designated retirement age of in late finkl decided to voluntarily terminate the plan to that end finkl began a standard termination process in accordance with procedures set forth in erisa and the regulations promulgated thereunder in date during the termination process finkl adopted a special termination amendment to the plan amendment that stated in pertinent part i f a participant has not begun to receive a benefit under the plan at the time benefits are to be distributed on account of termination of the plan he may elect to receive his benefit under the plan in the form of an immediate_annuity or a deferred_annuity regardless of whether he remains employed by the employer during the termination process petitioners took the position that under amendment they were entitled to receive their retirement pensions pursuant to the plan’s 30-and-out provision immediately even though they remained actively employed by finkl in-service benefits in other words petitioners claimed that amendment entitled them to their full retirement pensions without being retired from finkl finkl adopts amendment in date finkl concluded that termination of the plan was not feasible finkl sent a letter to all participants informing them that the company had chosen not to terminate the plan and therefore there would be no immediate distribution of assets in addition finkl sent a letter to the pension_benefit_guaranty_corporation pbgc informing it that the company decided to withdraw the plan from the termination process finally finkl adopted a second amendment dated date amendment stating in part that amendment is hereby deleted in its entirety in date the pbgc responded to finkl’s letter accepting the company’s withdrawal from the termination process and confirming that the plan as amended continued to operate previous labor law litigation in date petitioners sued finkl in the u s district_court for the northern district of illinois eastern division alleging that finkl’s adoption of amendment and subsequent refusal to pay petitioners their claimed in-service benefits violated the anticutback provisions of erisa the i r c and the contractual anticutback provisions of the plan itself specifically petitioners argued that finkl violated erisa sec g current version pincite u s c sec_1054 sec_411 and the plan’s anticutback provisions near the end of date finkl mailed a letter to the commissioner requesting a determination that the plan as amended continued to meet all of the qualification requirements of sec_401 in the request finkl notified the commissioner of petitioners’ district_court suit sometime thereafter petitioners see carter v pension_plan of a finkl sons co no c wl n d ill date aff’d 654_f3d_719 7th cir wrote to the commissioner in opposition arguing that amendment and finkl’s subsequent refusal to pay petitioners their claimed in-service benefits violated the anticutback provisions of the i r c in date while the district_court proceedings were still pending the commissioner issued a so-called favorable determination_letter deciding that the amended plan did not violate the anticutback provisions of the i r c and had retained qualified status on date the district_court entered a memorandum opinion and order holding that amendment and the company’s subsequent refusal to pay petitioners their claimed in-service benefits did not violate the anticutback provisions of erisa or the plan’s contractual anticutback clause see carter v pension_plan of a finkl sons co no c wl n d ill date aff’d 654_f3d_719 7th cir the district_court concluded that the plan never terminated and the in-service benefits claimed by petitioners were not the type of benefits that the anticutback provisions of erisa or the plan protected id the district_court further observed that finkl’s determination is consistent with the court’s own reading of the plan and the statutory requirements id at moreover the district_court observed that erisa and the internal_revenue_code contain identical anti-cutback_provisions id at petitioners subsequently filed a motion for reconsideration with the district_court in date the district_court entered an order denying petitioners’ motion for reconsideration stating that t he court sees no basis for the conclusion that erisa’s anti-cutback_provisions protect petitioners’ claim for an in-service distribution or that erisa contemplates the distribution they seek in this lawsuit carter v pension_plan of a finkl sons co no c wl at n d ill date in addition the district_court observed that the pbgc was informed of finkl’s intent to abort the termination process and explicitly endorsed finkl’s withdrawal from termination id at petitioners appealed to the u s court_of_appeals for the seventh circuit the pbgc filed an amicus curiae brief with the court_of_appeals in support of the district court’s decision at oral arguments before the court_of_appeals and in addition to their claims as described above petitioners asserted that finkl had violated c f_r sec_4041 a a pbgc regulation dealing with the deadline for distributing plan assets in connection with plan termination on date the court_of_appeals affirmed the district court’s decision in all respects concluding that petitioners’ claimed benefits were not protected by the anticutback rules of erisa or the plan see 654_f3d_719 the court_of_appeals reiterated petitioners’ claims stating here the petitioners argue that they are entitled to relief under both erisa’s anti-cutback prohibition and the pension plan’s anti-cutback clause so there are two questions first whether amendment violated erisa’s anti-cutback provision second whether amendment violated the contract’s own anti- cutback clause id pincite petitioners subsequently filed a petition for rehearing en_banc with the court_of_appeals reiterating their allegation that finkl violated c f_r sec_4041 a and alleging that the opinion of the court_of_appeals improperly countenances a violation of this regulation and approves the unlawful refusal by finkl to complete the liquidation of the plan’s assets the court_of_appeals denied petitioners’ request for a rehearing thereafter petitioners declined to file a petition for writ of certiorari with the supreme court of the united_states petition for declaratory_judgment in date while the district_court litigation was still pending petitioners timely filed with this court a petition for declaratory_judgment retirement_plan pursuant to sec_7476 to review the commissioner’s favorable determination petitioners allege in their petition that finkl’s adoption of amendment and subsequent refusal to pay petitioners their claimed in-service benefits violated the anticutback provisions of the i r c thereby causing the plan to lose qualified status under sec_401 specifically petitioners allege that finkl’s adoption of amendment violated sec_411 the petition was filed within the period specified in sec_7476 see rule c finkl was joined as a respondent to this case by order dated date see rule a sec_411 provides in part accrued_benefit not to be decreased by amendment-- a in general --a plan shall be treated as not satisfying the requirements of this section if the accrued_benefit of a participant is decreased by an amendment of the plan other than an amendment described in sec_412 or sec_4281 of the employee_retirement_income_security_act_of_1974 b treatment of certain plan amendments --for purposes of subparagraph a a plan amendment which has the effect of-- i eliminating or reducing an early_retirement_benefit or a retirement-type subsidy as defined in regulations or continued petitioners request in their petition that we enter a declaratory_judgment that the plan is not a qualified_plan by virtue of the adoption of amendment on date notwithstanding the determination of the commissioner to the contrary petitioners also request in their petition that the court reinstate their claimed in-service benefits upon such terms and conditions as may be specified by the court after the court_of_appeals entered its opinion in the labor law proceedings finkl and the commissioner filed amended answers in this court asserting the applicability of collateral_estoppel on brief petitioners acknowledge that t he district_court and court_of_appeals determined that amendment no did not constitute an impermissible cutback of pension benefits protected by title i of erisa discussion under the doctrine_of issue preclusion or collateral_estoppel once an issue is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action continued ii eliminating an optional form of benefit with respect to benefits attributable to service before the amendment shall be treated as reducing accrued_benefits involving a party to the prior litigation 440_us_147 citing 439_us_322 n collateral_estoppel is a judicially created equitable doctrine whose purposes are to protect parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action 109_tc_235 citing montana u s pincite and 627_f2d_996 9th cir collateral_estoppel may be utilized in connection with matters of law matters of fact and mixed matters of law and fact 91_tc_273 the commissioner may assert the doctrine_of collateral_estoppel as an affirmative defense although not a party to the prior federal court_proceeding see 105_tc_141 as articulated in 90_tc_162 aff’d 904_f2d_525 9th cir this court may generally apply collateral_estoppel when the following five conditions exist the issue in the second suit is identical in all respects to the one decided in the first suit there was a final judgment entered by a court of competent jurisdiction the person against whom collateral_estoppel is asserted was a party or in privity with a party in the first suit the parties actually litigated the issue in the first suit and resolution of the issue was essential to the prior decision and the controlling facts and applicable legal rules remain unchanged from those in the first suit see also brotman v commissioner t c pincite in addition we have considered whether special circumstances exist that warrant an exception to the application of collateral_estoppel see fmc corp subs v commissioner tcmemo_2001_298 wl at treating this consideration as a sixth condition necessary for collateral_estoppel to apply see also boultbee v commissioner tcmemo_2012_ at same atkinson v commissioner tcmemo_2012_226 at same in the instant case petitioners make several alternative assertions but primarily argue that the first and fourth peck conditions have not been satisfied ie that the issue before us is not identical in all respects to any issue actually and necessarily determined by the final judgment of the court_of_appeals we disagree identity of issues and law although the instant case involves our review of the commissioner’s determination that the plan retained qualified status under sec_401 collateral_estoppel focuses on the identity of issues not the identity of legal proceedings brotman v commissioner t c pincite citing 103_tc_501 the issue decided by the district_court and affirmed by the court_of_appeals was whether finkl’s adoption of amendment and subsequent refusal to pay petitioners their claimed in-service benefits constituted an impermissible cutback in violation of the anticutback provisions of erisa the i r c and the plan’s anticutback clause it is clear and the district_court acknowledged in its opinion that the anticutback provisions in erisa and the i r c are virtually identical see cent laborers’ pension fund v heinz 541_us_739 equating the i r c anticutback provision with that of erisa thus the issue as to whether finkl’s adoption of amendment violated the anticutback provisions of erisa is substantively the same as whether the adoption of amendment violated the anticutback provisions of the i r c accordingly it is immaterial which statute was actually cited by the district_court and court_of_appeals brotman v commissioner t c pincite in their petition to this court filed during the pendency of the district_court proceedings petitioners allege that finkl’s adoption of amendment constituted an impermissible cutback of their claimed in-service benefits the same allegation made in their pleadings with the district_court the district_court and later the court_of_appeals held that no anticutback violation occurred and that petitioners were not entitled to their claimed in-service benefits indeed petitioners appear to acknowledge this result stating on brief that t he district_court and court_of_appeals determined that amendment no did not constitute an impermissible cutback of pension benefits protected by title i of erisa therefore we conclude that the issue before us is identical in all respects to the issue presented to the district_court and court_of_appeals accordingly the first peck condition is satisfied issue actually litigated and essential to the prior decision in general a n issue is decided if the issue’s determination was necessary to support the judgment entered in the prior proceeding atkinson v commissioner tcmemo_2012_226 at citing 94_tc_491 it is clear from the record that the issue before us was actually and necessarily determined by the district_court and the court_of_appeals see as to petitioners’ request in their petition that we reinstate their claimed in-service benefits upon such terms and conditions as may be specified by the court petitioners have provided no authority and we know of none to support our jurisdiction with respect to such a request in this declaratory_judgment action instead our jurisdiction under sec_7476 is narrowly defined see stevens v commissioner tcmemo_1985_192 sec_7476 is not a broad grant of jurisdiction to the tax_court to conduct a review of factual matters related to controversies over retirement plans and to fashion equitable remedies to resolve these controversies moreover even if we had jurisdiction to decide such a matter petitioners’ request would be precluded because the district_court and court_of_appeals previously decided that petitioners were not entitled to the in- service benefits they claim montana u s pincite petitioners make the same claims for in- service benefits and raise the very same anticutback issue that was actually litigated in the prior labor law litigation and that was essential to the final judgment of the court_of_appeals see peck v commissioner t c pincite accordingly the fourth peck condition is also satisfied id remaining peck conditions the second peck condition is satisfied because as stated above the court_of_appeals entered a final judgment against petitioners who did not file a petition for writ of certiorari within the 90-day period specified by rule of the rules of the supreme court of the united_states id the third peck condition is satisfied because petitioners the parties against whom collateral_estoppel is asserted in the instant case were parties in the prior labor law litigation id the fifth peck condition is satisfied because on the basis of the record we conclude that the controlling facts and applicable legal rules remain unchanged from those in the prior labor law litigation and the parties do not contend otherwise id finally we find no special circumstances that warrant an exception to the application of collateral_estoppel in this case see boultbee v commissioner tcmemo_2012_227 atkinson v commissioner tcmemo_2012_226 fmc corp subs v commissioner tcmemo_2001_298 therefore we hold that the determination of the court_of_appeals is conclusive in the instant case even though the issue involved herein is the subject of a different cause of action see montana u s pincite see also brotman v commissioner t c pincite citing bertoli v commissioner t c pincite petitioners’ pbgc regulation argument as discussed above petitioners contend that the issue before us is not identical in all respects to any issue actually and necessarily determined in the labor law litigation on brief for the first time in the instant case and after the court_of_appeals had entered a final judgment petitioners allege that the issue in this plan qualification litigation is whether finkl’s violation of c f_r sec_4041 a rendered impermissible at least for tax qualification purposes its adoption of amendment no and if so whether in that light such adoption worked an impermissible cutback for tax qualification purposes thus petitioners’ argument on brief as we understand it is that the district_court and court_of_appeals never actually and necessarily determined whether finkl violated c f_r sec_4041 a and if so whether that violation constituted an impermissible cutback for tax qualification purposes the pbgc regulation c f_r sec_4041 a cited by petitioners involves the deadline for making a distribution of assets during the termination process and generally provides that during that process unless a notice of noncompliance is issued the plan_administrator must complete the distribution of plan assets in satisfaction of plan benefits by the later of a date certain first no matter how many references petitioners make to tax qualification purposes or plan qualification litigation we reiterate that the focus of collateral_estoppel is on the identity of issues not the identity of claims or causes of action therefore so long as the issues are identical it is immaterial that the instant case involves an anticutback challenge with respect to the tax qualification of the plan in contrast to the anticutback challenge first brought in the district_court brotman v commissioner t c pincite citing bertoli v commissioner t c pincite furthermore petitioners do not mention c f_r sec_4041 a anywhere in their pleadings with this court having raised their allegation for the first time on brief and after the court_of_appeals had rendered its decision more importantly however petitioners failed to allege any violation of c f_r sec_4041 a in their written comments to the commissioner and therefore did not exhaust their administrative remedies with respect thereto accordingly petitioners have failed to establish the appropriate jurisdictional prerequisites regarding their new allegation in the instant case see sec_7476 rules c a 71_tc_32 moreover the record shows that the court_of_appeals considered and rejected the identical argument that petitioners now present to this court on brief petitioners argued that finkl violated c f_r sec_4041 a at oral arguments before the court_of_appeals when that argument was rejected petitioners raised it again in a petition for rehearing en_banc filed with the court_of_appeals in that regard petitioners even referenced the text of an amicus curiae brief filed by the pbgc with the court_of_appeals during the prior labor law litigation proceedings furthermore in their petition for rehearing en_banc petitioners alleged that the opinion of the court_of_appeals improperly countenances a violation of this regulation and approves the unlawful refusal by finkl to complete the liquidation of the plan’s assets petitioners’ allegations were again rejected by the court_of_appeals on the basis of the record we conclude that petitioners actually litigated the pbgc regulation issue and resolution of that issue was essential to the judgment of the court_of_appeals see peck v commissioner t c pincite therefore petitioners are precluded from relitigating their c f_r sec_4041 a allegation in the instant case conclusion in sum collateral_estoppel precludes petitioners from relitigating the anticutback issue they raise in their petition with this court furthermore we find no special circumstances that warrant an exception to the application of collateral_estoppel in the instant case accordingly we are unable to conclude that the commissioner erred in issuing a favorable determination_letter regarding the continuing qualification of the plan on the grounds raised by petitioners in their petition finally in reaching the conclusions described herein we have considered all arguments made by petitioners and to the extent not expressly discussed above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondents
